Citation Nr: 1226351	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate (claimed as residuals of a prostate injury).  

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate (claimed as residuals of a prostate injury), erectile dysfunction, bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate (claimed as residuals of a prostate injury), did not have its onset during active military service.  

2.  Erectile dysfunction did not have its onset during active military service.

3.  Bilateral hearing loss did not have its onset during active military service.

4.  Tinnitus did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  Benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate (claimed as residuals of a prostate injury), was not incurred in active duty.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).   

2.  Erectile dysfunction was not incurred in active duty.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, erectile dysfunction, and benign prostatic hyperplasia decided herein stems from the Veteran's original claims for these disabilities, which were filed in February 2008 and September 2008.  VCAA notice letters addressing the applicability of the VCAA to these aforementioned disabilities and of VA's obligations to the appellant in developing the claims were dispatched to him in June 2008 and October 2008, which satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to these VCAA notice letters, as they preceded the initial adjudication of these claims in the January 2009 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service medical records and relevant private and VA clinical records for the period from 2003 to 2009 have been obtained and associated with the claims file.  VA has also provided the Veteran with a VA audiology examination in November 2008, accompanied by a December 2008 addendum report that presented a nexus opinion addressing the hearing loss and tinnitus claims at issue.  A VA genitourinary examination was also provided to the Veteran in June 2009, in which a nexus opinion addressing the claims for service connection for erectile dysfunction and benign prostatic hyperplasia was obtained.  The examiners who conducted the aforementioned examination had opportunity to review the Veteran's claims file and their nexus opinions addressing the relationship between the Veteran's military service and the claimed disabilities at issue are supported by objective rationales based on the examiners' review of the Veteran's pertinent clinical history.  Thus, the Board finds no defect in the aforementioned examinations of record and the nexus opinions obtained therefrom and they are deemed to be adequate for purposes of adjudicating the VA compensation claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have indicated that there are no outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues on appeal that have not already been obtained, or at the very least been subjected to good faith attempts on part of VA to obtain them.  Thus, no further expenditure of VA effort and resources is warranted to develop the evidence.  The Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, erectile dysfunction, and benign prostatic hyperplasia loss, and that no further development in this regard is necessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of genitourinary symptoms, prostate symptoms, subjectively perceived diminished hearing, or complaints of ringing ears will permit service connection for benign prostatic hyperplasia, erectile dysfunction, hearing loss, and/or tinnitus, as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is presently service connected only for osteochondritis of the left knee and hemorrhoids, status post hemorrhoidectomy.) 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

(a.)  Entitlement to service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate (claimed as residuals of a prostate injury), and erectile dysfunction.

As relevant, the Veteran's service medical records show normal findings on evaluation of his genitourinary system on entrance examination in July 1955.  On his medical history questionnaire, he denied having any genitourinary problems.  

Service treatment records show that from April 1957 to October 1958, the Veteran was treated for complaints of recurrent urethral discharge and an occasional burning sensation when urinating.  Laboratory tests show the presence of staphylococcus albus bacteria in the discharge, but no venereal disease.  Physical examination at the time revealed a slightly thickened and tender left spermatic cord and a slightly enlarged and tender prostate gland, which were diagnosed as cystitis and prostatitis, respectively.  The Veteran was prescribed antibiotics for the bacterial infection and sitz baths and sexual abstinence for the cystitis and prostatitis.  

Separation examination in February 1959 shows that the Veteran's genitourinary system was normal on clinical evaluation.  Although he reported having a history of painful urination in his medical history questionnaire, the examining clinician noted that the Veteran had a prostatitis in the past 1 1/2 years but no prostatitis symptoms since October 1958.

Post-service VA and private medical records dated 2003 to 2009 show treatment for benign prostatic hyperplasia with bladder outlet obstruction, diminished libido, and erectile dysfunction that did not respond to Viagra.  In October 2005, the Veteran underwent surgery for a transurethral vaporization of the prostate.  Biopsy of the resected prostate tissue fragments revealed no cancer.  In reference to the aforementioned, the Veteran's private physician Robert W. Aspell, M.D., opined in a July 2008 letter that "[t]here is the possibility [that the Veteran's] medical condition started years ago and subsequently has been a life long problem."  

In his written statements in support of his claim, the Veteran reported that he sustained a injury to his prostate during active duty and contends that his benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate, are residuals of this alleged in-service prostate injury.

The report of a June 2009 VA examination of the Veteran's genitourinary system, the examiner reviewed the Veteran's claims file and service medical records, taking note of the Veteran's treatment in service for recurrent urethral discharge, urethritis and urinary tract infections (treated with antibiotics), and prostatitis.  The Veteran reported a history of sustaining an physical injury to his perineal area while performing heavy lifting during active duty, which he believed to have caused his prostate condition.  Post-service, he underwent surgery for a transurethral vaporization of the prostate gland to treat benign prostatic hyperplasia with bladder outlet obstruction.  The Veteran reported onset of erectile dysfunction in 2003.  Following examination of the Veteran, the physician presented the following diagnoses:

[1.]  History of urethritis, cystitis, prostatitis, in the early 1950s when in military service; treated with antibiotics and resolved.   

[2.]  History of an injury to the perineum - undocumented by the service medical records.

[3.]  Benign prostatic hyperplasia with bladder outlet obstruction, postoperative status, transurethral vaporization of the prostate for benign disease.

[4.]  Erectile dysfunction, which is now total impotency for the past 6 years.

With regard to the above diagnoses, the examining physician presented the following opinion:

Based on [the Veteran's] history, physical examination and review of the medical records, I think he has had recurrent urinary tract infections with urethritis, prostatitis, cystitis, but there is no documented evidence that problems with these infections would, years later, be the etiology of hyperplasia of the prostate.

I do not think that [the Veteran's] prostate situation is the direct cause of his erectile dysfunction.  I think it is less likely as not that his prostate, benign prostatic hypertrophy and erectile dysfunction, are. . . due to problems he had while in the service.  This is my medical opinion.

The Board has considered the evidence discussed above and finds that it does not support the Veteran's claims for service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate, and erectile dysfunction.  Even conceding that the Veteran's account of sustaining an injury to his perineal area is credible, notwithstanding the absence of any documentation of such injury in his service medical records, the highly probative medical opinion of the VA physician who examined the Veteran in June 2009 is that such an injury would not result in the Veteran's current prostate condition.  Furthermore, the VA physician determined that there is no etiological relationship between the Veteran's treatment in service for urethritis, cystitis, and  prostatitis (which had resolved by the time of his separation from active duty in March 1959) and his currently diagnosed benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate.  The clinical record does not show onset of the Veteran's erectile dysfunction until 2003, well over 40 years since his separation from active duty, and in any case the VA examiner's opinion was that the erectile dysfunction (which his now total impotency) was unrelated to his acute prostate and genitourinary problems in service. 

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran's claim of entitlement to service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate, and erectile dysfunction must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for bilateral hearing loss and tinnitus.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  In this regard, the Board observes that the objective audiometric data obtained on VA examination in November 2008 establishes that the Veteran has met the aforementioned criteria for both ears, with an auditory threshold above 40 decibels in at least two of the prescribed frequencies in either ear, demonstrating a clinical diagnosis of bilateral sensorineural hearing loss.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Veteran's service medical records show that on enlistment examination in July 1955, his ears and tympanic membranes were normal on clinical evaluation and his hearing acuity on whispered voice testing was 15/15, bilaterally, which was clinically normal using the accepted standards of the time.

The Veteran's service records show that he served on active duty in the United States Air Force as an aircraft hydraulic systems repair technician.  His statements, and a witness statement dated in July 2008 from his fellow serviceman, Mr. C.D., indicate that he worked in close proximity to military aircraft on the flightline during active duty and was routinely exposed to the noise of aircraft engines.  The Board therefore concedes that the Veteran was, in fact, exposed to such acoustic trauma during service.

The Veteran's service medical records include a December 1957 Hearing Conservation Data report, which indicates that the Veteran did not experience hearing loss or tinnitus symptoms at the time.  An audiological evaluation conducted in December 1957 shows that his pure tone thresholds, in decibels, following conversion from the ASA standard used at the time to the current ISO standard, did not indicate the presence of a hearing loss disability in either ear and were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
5
0
LEFT
25
10
10
10
0

The report of a February 1959 separation examination shows that the Veteran's ears and tympanic membranes were clinically normal.  Whispered and spoken voice testing scores were 15/15, bilaterally, indicating normal hearing.  Additionally, an audiological evaluation shows that his pure tone thresholds, in decibels, following conversion from the ASA standard used at the time to the current ISO standard, did not indicate the presence of a hearing loss disability in either ear on service separation and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
10
5
 
Nearly 50 years after separating from service, the Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in February 2008.  His essential assertion is that he experienced onset of bilateral hearing loss and tinnitus symptoms in active duty as a result of his exposure to loud noise from aircraft engines while working as an aviation mechanic, and that these hearing loss symptoms progressively worsened over time since active duty, finally manifesting as full-blown bilateral hearing loss and tinnitus.  At this juncture, the Board acknowledges that the Veteran is competent to report his perceived subjective symptoms (such as diminished hearing) and that such evidence may be used alone to establish chronicity and a nexus with service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not shown by the record to be a trained medical professional in general practice, much less in either audiology or otolaryngology.  Thusly, in the absence of such medical training and accreditation, his competence to report his perceived symptoms of diminished hearing does not mean that he is competent to state that these represent clinical diagnoses of sensorineural hearing loss.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): persons without medical training do not have the competence or expertise to comment upon medical observations, make medical diagnoses, or present opinions regarding matters of medical etiology or causation, and their statements in this regard are entitled to no probative weight.  See also Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.]

Post-service records include the report of a February 2008 VA audiological consultation that noted, in pertinent part, that the Veteran denied having tinnitus symptoms.  He reported in-service noise exposure from aircraft engines and that his post-service career was as a pipefitter.

On the authorized VA audiological evaluation in November 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
55
LEFT
45
45
30
25
35

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 94 percent in the left ear.  Persistent bilateral tinnitus symptoms were reported by the Veteran.  The diagnosis was bilateral sensorineural hearing loss.  In a December 2008 addendum, the examining audiologist reviewed the Veteran's claims file, acknowledged his history of military noise exposure, and presented the following nexus opinion:

The [Veteran's separation] audiogram. . . was within normal limits. . . for both ears.  Therefore, it is the opinion of this examiner that [the] veteran's hearing loss is not related to his military noise exposure.

With no complaint of tinnitus found in the service medical records and hearing that was within normal limits at separation, it is the opinion of this examiner that [the] veteran's tinnitus is not related to his military service.

The nexus opinion presented above indicates that there is no etiological link between the Veteran's current bilateral hearing loss and tinnitus and his period of military service; instead, the opinion indicates that the Veteran's current hearing loss and tinnitus are unrelated to his period of military service approximately five decades earlier, as no clinical hearing loss or diagnosis of tinnitus was objectively demonstrated in service or on separation from service.  

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus were incurred during his period of active service over five decades ago, or that his sensorineural hearing loss and tinnitus - as organic diseases of the nervous system - were manifest to a compensable degree within one year after separation from active duty.  While the Board accepts the credibility of the Veteran's purported history of service onset of his perceived diminished hearing, it finds that he is not competent to state that these symptoms represented an actual clinical hearing loss disability for VA compensation purposes within the meaning of the regulation because of his lack of accreditation as a audiological clinician.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As for his assertion of onset of tinnitus in service, the Board finds this account to be non-credible as it is contradicted by the contemporaneous evidence of record showing no tinnitus in service and no tinnitus even as recently as the VA audiology consultation of February 2008.

As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss and tinnitus to his period of service, his claims of entitlement to service connection for bilateral hearing loss and tinnitus must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for benign prostatic hyperplasia with bladder outlet obstruction, status-post transurethral vaporization of the prostate, claimed as residuals of a prostate injury is denied.  

Service connection for erectile dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


